The following opinion on motion for rehearing was filed June 7, 1920, Former judgment of affirmance modified, and rehearing denied,
Per Curiam.
On application of the Nebraska State Building & Loan Association for rehearing. The brief of this appellant was not prepared in accordance with rule 12 (Supreme Court Rules, 94 Neb, XI), and one of the points attempted to be presented was overlooked in consequence of this.
On re-examination of the record in the light of the facts presented in the brief of amicus curias, the facts demand a modification of the opinion as to the priority of' liens upon the town property.
On April 28, 1917, the agent for the Laughlins delivered the deed to the house and lot to Gardiner. On the same day Gardiner took the conveyance to the agent of the loan association, delivered the mortgage and received a check for the amount of the loan. At that time the Laughlins, who were in possession, had no knowledge *246that Davies was claiming a lien upon the 80 acres of land they had procured from Gardiner. The settled law in this state is that possession of real estate is notice to an intending purchaser or-mortgagee of whatever rights the person in possession then asserts. The association was therefore chargeable with notice of whatever.- claim of rights of the Laughlins inquiry made of them' at that time would have disclosed. The evidence is undisputed that such an inquiry would have disclosed that they were then merely holding by sufferance, ready to yield possession at any time, and making no claim of any interest in the property. Their possession therefore was not notice of any infirmity in the title. The loan company was an innocent purchaser or mortgagee and their mortgage was recorded before the rendition of the decree creating a lien in favor of the Laughlins. The lien of the mortgagee was prior thereto.
The forrder judgment and opinion is therefore modified so as to declare the lien of the building and loan association prior to that of plaintiffs upon the premises involved.
Rehearing denied.